Citation Nr: 0732149	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acid reflux disease 
and hiatal hernia.

2.  Entitlement to service connection for mental stress.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims 
seeking entitlement to service connection for acid reflux 
disease and hiatal hernia, mental stress, hepatitis C and 
asbestosis as a result of asbestos exposure. 

In December 2006, the veteran testified before a Veterans Law 
Judge at the RO (Travel Board hearing).  However, as a 
recording of the proceedings was not obtained, the veteran 
was offered another hearing.  In August 2007, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge; a copy of the transcript is 
associated with the record.   


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's acid reflux disease and hiatal hernia are related 
to service.

2.  There is no competent medical evidence showing the 
veteran has mental stress that is related to service.

3.  There is no competent medical evidence showing the 
veteran's hepatitis C is related to service.

4.  There is no competent medical evidence showing the 
veteran has asbestosis that that is related to exposure to 
asbestos during service.


CONCLUSIONS OF LAW

1.  Acid reflux disease and hiatal hernia were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2007).   

2.  Mental stress was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2007).   

3.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).   

4.  Asbestosis was not incurred in, or aggravated by, 
exposure to asbestos during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2003, June 2003, September 2003, March 
2004 and March 2006 letters satisfied the four elements 
delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, non-VA medical records, the 
veteran's videoconference hearing transcript and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - acid reflux disease and hiatal hernia.

At his videoconference hearing, the veteran contended that 
his acid reflux disease and hiatal hernia began in service 
and that it therefore should be service-connected.  
1q
In his separation Report of Medical History, the veteran 
indicated he had frequent indigestion.  However, there is no 
record of treatment for or diagnosis of stomach problems, 
including a hiatal hernia or acid reflux disease, while in 
service, and his separation Report of Medical Examination 
reflected the examiner's observation that the veteran had a 
normal abdomen with no hernia.  

Private medical records reflect a May 1989 report that the 
veteran exhibited a little bit of what sounded like reflux 
symptoms.  He was started on a reflux diet and was told to 
follow up if it did not help.  The next report of stomach 
problems is in March 1996 when the veteran reported stomach 
pain in the right lower side and occasional indigestion.  He 
had slight, deep right lower quadrant tenderness.  He was 
diagnosed with a questionable hernia on the right and 
gastroesophageal reflux disease (GERD).  Private medical 
records show ongoing treatment with Prilosec and Zantac.  A 
February 2001 esophagogastroduodenoscapy (EGD) revealed a 
hiatal hernia.  The recommendation was to continue an 
antireflux diet and antireflux measures and continue the 
Aciphex.  A private June 2003 EGD again showed a hiatal 
hernia and the recommendations were again to continue with 
Aciphex, an antireflux diet and antireflux measures.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current GERD and hiatal hernia and 
active service.  At the time of his separation examination, 
the veteran noted that he had frequent indigestion while in 
service.   However, there are no records which show clinical 
evidence of a stomach problem while in service.  His 
separation examination report did not reflect a stomach 
disorder.  The veteran's report of frequent indigestion is 
not considered medical evidence, and medical evidence is 
required to fulfill the nexus requirement.  Grottveit, supra.   
The first post-service indication of a stomach problem was in 
May 1989, almost twelve years after leaving service, when the 
veteran was showing some signs of reflux.  Records show that 
the veteran has been diagnosed with and has received ongoing 
treatment for GERD and a hiatal hernia; however, none of his 
physicians has linked these disorders to his military 
service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for acid reflux and a hiatal hernia.  Accordingly, 
service connection for acid reflux and a hiatal hernia is 
denied.  
Service connection - mental stress.

At his videoconference hearing, the veteran contends he has 
mental stress which began while he was in service and should 
therefore be service-connected.  

In the present case, there is no record of in-service 
complaints or diagnosis of a mental disorder.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of a mental disorder.  The veteran 
has indicated that he received therapy relating to symptoms 
of depression, stress, substance abuse and emotional 
imbalance during a six month period in 1976-1977.  In a 
February 2004 letter, a private licensed social worker 
asserted that the veteran has been treated for drug addiction 
in October 1976.  The social worker stated that she recalled 
that the veteran completed the treatment program and that she 
treated him for anxiety and depression related to his poor 
adjustment to military service as well as personal (family) 
issues.  She acknowledged that the veteran used illicit 
drugs, including a brief period of IV drug use.  There are no 
post-service reports of treatment for or complaints of a 
mental disorder.
 
There is no competent medical evidence showing the veteran 
has a currently diagnosed mental disorder.   The veteran 
testified that he has no diagnosed mental disorder and that 
he has not sought treatment since service for a mental 
disorder.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, supra.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for mental stress.  Accordingly, the 
service-connection claim for a mental disorder is denied.  

Service connection - Hepatitis C

In his videoconference hearing, the veteran testified that he 
contracted hepatitis C in service as a result of sharing 
razor blades and from his intravenous (IV) drug use during 
service and that it therefore should be service-connected.  

Service medical records do not reflect treatment for or 
diagnosis of hepatitis C while in service.  The veteran's 
separation Reports of Medical Examination and History reflect 
no diagnosis or indication of hepatitis C.  

Private medical records reflect that the veteran was 
diagnosed with Hepatitis C in March 1996, apparently based on 
a June 1989 liver biopsy.  The veteran has received ongoing 
treatment for hepatitis C, to include medication.  An October 
2003 letter from a private physician indicated that the 
veteran had hepatitis C in 1989 which was confirmed when the 
test for hepatitis C became available in 1996.  The private 
physician acknowledged that the veteran had IV drug use while 
in service.  In a November 2003 letter, another private 
physician indicated that a 1988 liver biopsy showed that the 
veteran had elevated liver readings.  In a test which became 
available in 1996, these readings showed that the veteran had 
hepatitis C as early as 1988.  The private physician stated 
that the only risk factor for hepatitis was one episode of IV 
drug use approximately 15 years prior to his diagnosis of 
hepatitis in 1988, and that the veteran was in service at 
that time.  A February 2004 letter from a licensed clinical 
social worker who treated him for his drug addiction noted 
that, while in service, he used intravenous drugs.  She also 
acknowledged that the veteran had hepatitis C as a result of 
his high risk behavior.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. §  
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  (VBA letter 211B (98-110) 
November 30, 1998).

The veteran has admitted to IV drug use in service.  Three 
letters that are part of the record from private physicians 
indicate that the veteran had a period of IV drug use while 
in service.  There are no other risk factors mentioned.  In 
fact, in the November 2003 letter, the private physician 
specifically states that the veteran's IV drug use while in 
service was his only risk factor.  The Board notes that in 
this letter, the physician relays the veteran's reports that 
he had been an IV drug user approximately 15 years prior to 
his hepatitis C diagnosis in 1988.  Taken literally, this 
would mean that the veteran was an IV drug user prior to 
entering service in November 1975.  However, as the veteran 
has admitted to IV drug use while in service and the February 
2004 letter from a clinical social worker indicates he was in 
a drug treatment program while in service, the Board will 
consider that the veteran's IV drug use occurred during the 
time he was in service.  

The veteran indicated he might have contracted his hepatitis 
C from sharing razors.  However, only the veteran has 
asserted this possibility.  As a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's own opinion relating his hepatitis 
C infection to sharing razors is not probative medical 
evidence in support of his claim.


As noted above, service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits. Accordingly, as 
the preponderance of the evidence is that the veteran 
contracted hepatitis C from his in-service IV drug use, 
service connection for hepatitis C must thus be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service connection - asbestosis.

At his videoconference hearing, the veteran contends he was 
exposed to asbestos in service and that, as a result, he now 
has asbestosis that therefore should be service-connected. 

In a written statement received by the Board in May 2003, the 
veteran asserted that he had been exposed to asbestos when he 
worked on several nuclear submarines performing maintenance 
and repair and installing such items as pumps and valves.  In 
his response to the VA asbestos questionnaire regarding 
exposure, the veteran indicated that he served in the United 
States Air Force and was not assigned to any ships.  The 
record contains a citation from the Department of the Navy 
which indicates appreciation for the work he did as an 
employee of Ingalls Shipbuilding Division of Litton 
Industries in the successful launching of Tarawa in December 
1973.  It appears that the veteran's work on ships was done 
prior to service and in the capacity of a civilian employee.  
As this alleged exposure predates service, this would not be 
a valid claim of asbestos exposure.

At the videoconference hearing, the veteran contended that he 
had exposure to asbestos while staying in the barracks where 
the pipes were insulated with asbestos and from the ceiling 
and floor tiles in the barracks.  

The veteran's service personnel records do not confirm that 
he was exposed to asbestos during service.  Service medical 
records do not show any lung or breathing problems.  His 
separation Reports of Medical Examination and History show 
normal lungs.  There are no post-service medical records 
which indicate a lung disorder.  

At his videoconference hearing, the veteran indicated that 
his private physician diagnosed him with asbestosis and 
related his asbestosis back to service since it would have at 
least a twenty year incubation period.  However, there is no 
indication of this in the record, which contains treatment 
records from this physician.  In addition, this statement 
cannot be used to convey his doctors' opinions, since a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The preponderance of the evidence fails to show that the 
veteran was exposed to asbestos while in service.  In 
addition, there is no competent medical evidence that the 
veteran currently has asbestosis.  The record does not 
contain a diagnosis of asbestosis.  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer, supra.  Without medical evidence that proves the 
existence of a current disability, the nexus requirement has 
not been met.  Grottveit, supra.  

As noted above, the veteran has been apprised of what the 
VA's duties are in assisting his claim and what his duties 
are in substantiating his claim.  He has been informed that 
it is his responsibility to make sure that VA has received 
all requested records that are not in the possession of a 
Federal department or agency.  In the absence of in-service 
treatment and competent medical evidence linking a disorder 
to service, additional development is not warranted.  See 
Wells, supra.  If there are private medical records which 
reflect a diagnosis of asbestosis, it is the veteran's 
responsibility to provide these records to the VA.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, 
the preponderance of the medical evidence is against service 
connection for asbestosis.  Accordingly, the service-
connection claim for asbestosis is denied.  

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for acid reflux disease and hiatal hernia 
is denied.

Service connection for mental stress is denied.

Service connection for Hepatitis C is denied.

Service connection for asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


